Appellant was convicted of the offense of being in possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors.
The evidence made a case proper to be submitted to a jury. Robert Cleckler v. State, ante, p. 17, 112 So. 185.
No exception to the ruling on the defendant's motion for a new trial is shown by the bill of exceptions, and the same will not be considered. Ex parte Thomas, 207 Ala. 662, 93 So. 521.
The exceptions reserved on the taking of testimony have each been examined, and in none of the rulings complained of do we find error. Only the simplest of legal principles were involved, and we deem it unnecessary to discuss the rulings seriatim.
There is no error in the record, and the judgment is affirmed.
Affirmed. *Page 21